12/23/2021



                                                                                           Case Number: DA 21-0591

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0591

JOSHUA F. CLARK,

            Plaintiff and Appellant,

      v.
                                                                           SECOND ORDER
MISSOULA COUNTY SHERIFF TERRY                                  OF MEDIATOR APPOINTMENT
J. MCDERMOTT, the COUNTY OF
MISSOULA, MONTANA, and HUMAN
RIGHTS COMMISSION,

            Defendants and Appellees.

         Ronald A. Reep, the mediator previously appointed in this matter, has notified the
Court that he declines the appointment. Accordingly, Mr. Slovak’s order of mediator
appointment is hereby rescinded and
         IT IS ORDERED THAT W. CARL MENDENHALL, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation
process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
         DATED this 23rd day of December, 2021.



                                                                  _
                                               Bowen Greenwood, Clerk of the Supreme Court


c:     Quentin M. Rhoades, qmr@montanalawyer.com
       Steven S. Carey, steve@carey-law.com
       David T. Lighthall, dave@carey-law.com
       Quinlan L. O'Connor, qoconnor@mt.gov
       Richard A. Reep, reep@westernmontanalaw.com
       W. Carl Mendenhall, carlmendenhall@gmail.com